03/10/2020
                IN THE COURT OF APPEALS OF TENNESSEE
                            AT NASHVILLE
                                        March 9, 2020

                                IN RE CARLIE Z. ET AL.

                   Appeal from the Juvenile Court for White County
                    No. 1531    Sammie E. Benningfield, Jr., Judge
                       ___________________________________

                             No. M2020-00274-COA-R3-PT
                         ___________________________________

       The is an appeal from an order terminating a father’s parental rights. Because the
father did not file his notice of appeal within thirty days after entry of the order as
required by Tenn. R. App. P. 4(a), we dismiss the appeal.

               Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

ANDY D. BENNETT, RICHARD H. DINKINS, AND W. NEAL MCBRAYER, JJ.

James Patrick Hayes, Cookeville, Tennessee, for the appellant, Herbert Z.

Stephanie Renee Reevers, Nashville, Tennessee, for the appellee, Tennessee Department
of Children’s Services.

                               MEMORANDUM OPINION1

       On January 15, 2020, the trial court entered a final order terminating the father’s
parental rights. The father filed his notice of appeal with the clerk of this Court on
February 19, 2020. Tenn. R. App. P. 4(a) requires that a notice of appeal be filed with the
clerk of the appellate court within thirty days after entry of the judgment appealed. The
father filed his notice of appeal thirty-five days after entry of the judgment. On February
20, 2020, the Court ordered the father to show cause why his appeal should not be
dismissed for failure to file a timely notice of appeal. The father has failed to respond.

       1
        Tenn. R. Ct. App. 10 states:
       This court, with the concurrence of all judges participating in the case, may affirm,
       reverse or modify the actions of the trial court by memorandum opinion when a formal
       opinion would have no precedential value. When a case is decided by memorandum
       opinion it shall be designated “MEMORANDUM OPINION,” shall not be published, and
       shall not be cited or relied on for any reason in any unrelated case.
       The time limit for filing a notice of appeal is mandatory and jurisdictional. Albert
v. Frye, 145 S.W.3d 526, 528 (Tenn. 2004); Binkley v. Medling, 117 S.W.3d 252, 255
(Tenn. 2003). This court can neither waive nor extend the time period. Tenn. R. App. P. 2
and 21(b); Flautt & Mann v. Council of City of Memphis, 285 S.W.3d 856, 869 (Tenn.
Ct. App. 2008); Jefferson v. Pneumo Serv. Corp. 699 S.W.2d 181, 184 (Tenn. Ct. App.
1985). The failure to file a timely notice of appeal deprives this court of jurisdiction to
hear the matter. Flautt & Mann v. Council of City of Memphis, 285 S.W.3d at 869.

       The appeal is hereby dismissed for failure to file a timely notice of appeal. The
case is remanded to the trial court for further proceedings consistent with this opinion.
The father is taxed with the costs for which execution may issue.

                                                              PER CURIAM




                                           -2-